IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHARLIE WALKER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-808

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 7, 2017.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Candice K. Brower, Criminal Conflict & Civil Regional Counsel, and Melissa J.
Ford, Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.